DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 12-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent Application No. 16/156457.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The differences and similarities between the two cases are shown in the following table:
Instant application
Application 16/156457
Claim 1.
A vehicle control unit comprising: 
an input configured to receive vehicle sensor data; and 
a control unit coupled to the input, wherein the control unit is configured to:
receive vehicle sensor data captured by at least one sensor of the vehicle, the vehicle sensor data generated by at least one perception sensor of a vehicle;
run a scene detection operation on the vehicle sensor data to derive a vector of target object attributes of the vehicle sensor data;
compare the vector of target object attributes against a cluster of a vector data model of a trained vehicle data set; and
identify significant scenario data based on a divergence between the vector of target object attributes and the cluster, wherein the significant scenario data identifies at least one target object of the vehicle sensor data.
Claim 1. 
A method for identifying significant scenario data by a control unit of a vehicle, the method comprising: receiving, by a control unit, vehicle sensor data captured by at least one sensor of the vehicle, the vehicle
sensor data generated by at least one perception sensor of a vehicle; 
running, by the control unit, a scene detection operation on the vehicle sensor data to derive a vector of target object attributes of the vehicle sensor data; 
comparing, by the control unit, the vector of target object attributes against a cluster of a vector data model of a trained vehicle data set; and 
identifying, by the control unit, significant scenario data based on a divergence between the vector of target object attributes and the cluster, wherein the significant scenario data identifies at least one target object of the vehicle sensor data.
The two claims include similar ideas, although they employ slightly different language and the parent case is a method type while the instant is not. The similarities between the two claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one.
 Limitations of claims 2-10 are very similar in both cases.
Claim 12.
A method for identifying significant scenario data by a control unit of a vehicle, the method comprising:
receiving, by a control unit, vehicle sensor data captured by at least one sensor of the vehicle, the vehicle sensor data generated by at least one perception sensor of a vehicle;
running, by the control unit, a scene detection operation on the vehicle sensor data to derive a vector of target object attributes of the vehicle sensor data;
comparing, by the control unit, a vector representation for the scene detection operation with a familiarity vector of a trained vehicle data set, wherein the vector representation is a representation of effectiveness of the scene detection operation in identifying target object attributes of the vehicle sensor data;
identifying, by the control unit, significant scenario data based on the vector representation, wherein the significant scenario identifies at least one target object of the vehicle sensor data adding, by the control unit, the significant scenario data to a resultant data set; and updating, by the control unit, a clustering of the trained vehicle data set based on the resultant data set.
Claim 1. 
A vehicle control unit comprising: 
an input configured to receive vehicle sensor data; and 
a control unit coupled to the input, wherein the control unit is configured to: 
receive vehicle sensor data captured by at least one sensor of the vehicle, the vehicle sensor data generated by at least one perception sensor of a vehicle, 
run a scene detection operation on the vehicle sensor data to derive a vector of target object attributes of the vehicle sensor data, 
compare a vector representation for the scene detection operation with a familiarity vector of a trained vehicle data set, wherein the vector representation is a representation of effectiveness of the scene detection operation in identifying target object attributes of the vehicle sensor data, identify significant scenario data based on the vector representation, wherein the significant scenario identifies at least one target object of the vehicle sensor data, add the significant scenario data to a resultant data set, and update a clustering of the trained vehicle data set based on the resultant data set.
The two claims include similar ideas, although they employ slightly different language and the parent case is a method type while the instant is not. The similarities between the two claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one.
 Limitations of claims 13-20 are very similar in both cases.


It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/156457 to provide all the functions of the current application.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 1 has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “control unit”, coupled with such functional languages as “configured to receive”, “configured to run”, “configured to compare” and “configured to identify” and “store” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 1is interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitations: description [0034].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 21 objected to because of the following informalities:  Claim 21, is method claim and depends on claim 1 which is not.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2019/0012551 A1) in view of Kehl et al. (US 2019/0347515 A1).

Claim 1. Fung et al. disclose a vehicle control unit (read as vehicle computing device (VCD) [0042]. FIG. 1 item 104) comprising: 
an input (read as term “input device” includes, but it not limited to: keyboard, microphones, pointing and selection devices, cameras, imaging devices, video cards, displays, push buttons, rotary knobs, and the like. [0030]) configured to receive vehicle sensor data (read as receiving an image from an imaging system [0073]); and 
a control unit coupled to the input (read as a processor cause the processor to: receive an image from an imaging system [0005]. FIG. 1, processor 110 coupled to Imaging System 106 [0073]), wherein the control unit is configured to:
receive vehicle sensor data captured by at least one sensor of the vehicle (read as term “input device” includes, but it not limited to: keyboard, microphones, pointing and selection devices, cameras, imaging devices, video cards, displays, push buttons, rotary knobs, and the like. [0030]) configured to receive vehicle sensor data (read as receiving an image from an imaging system [0073]), the vehicle sensor data generated by at least one perception sensor of a vehicle (read as the imaging system 106 to capture images surrounding the environment of the vehicle 102. For example, the imaging system 106 can capture images/video (e.g., color images, monochrome images) of a space within the front path (e.g., forward looking) of the vehicle 102 [0043]); 
run a scene detection operation on the vehicle sensor data to derive a vector of target object attributes of the vehicle sensor data (read as namely, a traffic light that can classified and localized as being located on a road (e.g., at an intersection) on which the vehicle 102 is traveling by the system 100 based on the execution of YOLO object detection. The traffic indicator 204 includes three traffic indicators 206, 208, 210 that can be classified as light signals …  the classification and localization of the light signals blob analysis can be completed to further determine that a color portion the traffic indicator 206 is emitting a red colored light and is thereby classified as a red light signal… [0047 – 0048]); 
compare the vector of target object attributes against a cluster of a vector data model of a trained vehicle data set (read as … to facilitate recognition of the red color of the color portion (e.g., the red light signal 206a) of the traffic indicator 204 (as a unit that includes the traffic indicators 206, 208, 210) and/or the specific traffic indicator 206. Further, in this example, the red light signal 206a, the yellow light signal 208b, and the green light signal… [0050]); and 
identify significant scenario (the term “significant scenario” is not explicitly defined) data based on a divergence between the vector of target object attributes and the cluster, wherein the significant scenario data identifies at least one target object of the vehicle sensor data.
Fung et al. do not explicitly disclose: a divergence between the vector of target object attributes and the cluster, wherein the significant scenario data identifies at least one target object of the vehicle sensor data
However, in the related field of endeavor Kehl et al. disclose: For example, as shown in FIG. 5, the road construction sign in the fourth region of interest 540 may represent an unknown object. In response to the unknown object captured in the fourth region of interest 540 of the sensor data image 500, a mapping process is applied to the unknown object for obtaining the unknown object point 650 in the 3D manifold space 600. The relationship between the point representing the unknown object and the 3D manifold space 600 is analyzed and/or reasoned to estimate a category and pose of the unknown object in the fourth region of interest 540 [0057].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fung et al. with the teaching of Kehl et al. in order to estimate a category of a detected object in an object pose unknown to an autonomous vehicle vision system [0006].

Claim 2. The vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein the vehicle sensor data includes at least one of image (Fung et al.: read as cameras, imaging devices [0030]), radar, and LiDAR data for a detection zone of a driver assistance system of the vehicle.

Claim 3. The method vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein running the scene detection operation on the vehicle sensor data generates an annotated data set for target objects in real time based on the attributes of the trained vehicle data set (read as …techniques including, but not limited to, a ‘You Only Look Once’ (YOLO) unified real time object detection to detect, classify, and localize one or more objects found in the surrounding environment of the vehicle [0044]), the trained vehicle data set providing a plurality of object types and object attributes (Fung et al.: read as neural network machine learning database 126 can be trained for an n number of epochs on standardized image data sets for object class recognition and can enable comparison and evaluation of objects using different methods including YOLO object detection [0068]).

Claim 5. The vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining that a target object is not represented in the trained vehicle data set (Kehl et al.: read as unknown object point 650 in the 3D manifold space 600 [0056]. FIG. 6, item 650 does not belong to any of the known clusters).

Claim 6. The vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining that the trained vehicle data set is unable to classify a target object (Kehl et al.: read as although the CNN may be trained to recognize an object, the object may appear in a pose for which the CNN is untrained. Failure to identify a known object captured in an unknown pose may prohibit the vehicle from identifying the object [0004]).

Claim 7. The method vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining familiarity of a target object relative to the trained data set based on at least one of a number of target objects, classification of target objects (Kehl et al.: read as  to estimate a category and pose of the unknown object in the fourth region of interest 540. In this example, a proximity (ΔD) between the unknown object point 650 and the sign object cluster [0057]), size and shape of target object, object type, and object color.

Claim 8. The vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining at least one vehicle operation characteristic as an attribute relative to identification of a target object (Kehl et al.: read as a proximity (ΔD) between the unknown object point 650 and the sign object cluster 610 enables identification of the unknown object as a road construction warning sign [0057]) in at least one of a driver assistance system and autonomous driving system (Kehl et al.: read as autonomous vehicle vision system [0032]).

Claim 9. The method vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining familiarity for a current scene of vehicle operation relative to a vehicle trained data set for at least one driving condition (Kehl et al.: read as a proximity (ΔD) between the unknown object point 650 and the sign object cluster 610 enables identification of the unknown object as a road construction warning sign [0057]).

Claim 10. The vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. teaches,
wherein the control unit is further configured to score the vector on an ability of the scene detection operation to perceive target object attributes of the vehicle sensor data using the trained vehicle data set, and wherein the significant scenario is identified, by the control unit, based on a score of the vector of target object attributes being below a predetermined threshold (Kehl et al.: read as the objects land in the manifold space for determine a threshold value that gives the best separation for all examples. For the pose, we identify the closest point to the manifold feature F from this category and assume the same pose for the unknown object, or find the closest N points and interpolate their poses to compute the pose for the unknown object [0050]).


Claim 12. Fung et al. disclose a method for identifying significant scenario data by a control unit of a vehicle (FIG. 3-9), the method comprising: 
receiving, by a control unit (read as  vehicle control includes receiving an image from an imaging system [0004]), vehicle sensor data captured by at least one sensor of the vehicle (read as a processor cause the processor to: receive an image from an imaging system [0005]. FIG. 1, processor 110 coupled to Imaging System 106 [0073]), the vehicle sensor data generated by at least one perception sensor of a vehicle (read as term “input device” includes, but it not limited to: keyboard, microphones, pointing and selection devices, cameras, imaging devices, video cards, displays, push buttons, rotary knobs, and the like. [0030]); 
running, by the control unit, a scene detection operation on the vehicle sensor data to derive a vector of target object attributes of the vehicle sensor data (read as namely, a traffic light that can classified and localized as being located on a road (e.g., at an intersection) on which the vehicle 102 is traveling by the system 100 based on the execution of YOLO object detection. The traffic indicator 204 includes three traffic indicators 206, 208, 210 that can be classified as light signals …  the classification and localization of the light signals blob analysis can be completed to further determine that a color portion the traffic indicator 206 is emitting a red colored light and is thereby classified as a red light signal… [0047 – 0048]); 
comparing, by the control unit, a vector representation for the scene detection operation with a familiarity vector of a trained vehicle data set (read as the neural network machine learning database 126 can be trained for an n number of epochs on standardized image data sets for object class recognition and can enable comparison and evaluation of objects using different methods including YOLO object detection [0068]), wherein the vector representation is a representation of effectiveness of the scene detection operation in identifying target object attributes of the vehicle sensor data (read as … to facilitate recognition of the red color of the color portion (e.g., the red light signal 206a) of the traffic indicator 204 (as a unit that includes the traffic indicators 206, 208, 210) and/or the specific traffic indicator 206. Further, in this example, the red light signal 206a, the yellow light signal 208b, and the green light signal… [0050]), and 
Fung et al. do not explicitly disclose
identifying, by the control unit, significant scenario data based on the vector representation, wherein the significant scenario identifies at least one target object of the vehicle sensor data;
adding, by the control unit, the significant scenario data to a resultant data set; and 
updating, by the control unit, a clustering of the trained vehicle data set based on the resultant data set.
However, in the related field of endeavor Kehl et al. disclose:
identifying, by the control unit, significant scenario (the term “significant scenario” is not explicitly defined) data based on the vector representation, wherein the significant scenario identifies at least one target object of the vehicle sensor data (read as the road construction sign in the fourth region of interest 540 may represent an unknown object [0057]. FIG. 6, item 650 is an unknown and unclassified object being detected by the imaging system of the vehicle.);
adding, by the control unit, the significant scenario data to a resultant data set (read as  to estimate a category and pose of the unknown object in the fourth region of interest 540. In this example, a proximity (ΔD) between the unknown object point 650 and the sign object cluster [0057]); and 
updating, by the control unit, a clustering of the trained vehicle data set based on the resultant data set (read as  to estimate a category and pose of the unknown object in the fourth region of interest 540. In this example, a proximity (ΔD) between the unknown object point 650 and the sign object cluster [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fung et al. with the teaching of Kehl et al. in order to estimate a category of a detected object in an object pose unknown to an autonomous vehicle vision system [0006].

Claim 13. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein the vehicle sensor data includes at least one of image (Fung et al.: read as cameras, imaging devices [0030]), radar, and LiDAR data for a detection zone of a driver assistance system of the vehicle.

Claim 14. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein running the scene detection operation on the vehicle sensor data generates an annotated data set for target objects in real time based on the attributes of a trained vehicle data set (Fung et al.: read as …techniques including, but not limited to, a ‘You Only Look Once’ (YOLO) unified real time object detection to detect, classify, and localize one or more objects found in the surrounding environment of the vehicle [0044]), the trained vehicle data set providing a plurality of object types and object attributes (Fung et al.: read as neural network machine learning database 126 can be trained for an n number of epochs on standardized image data sets for object class recognition and can enable comparison and evaluation of objects using different methods including YOLO object detection [0068]).

Claim 15. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein comparing the vector representation includes performing a clustering operation for target objects of the vehicle sensor data using the trained vehicle data set to generate a vector data model for the vehicle sensor data, the vector data model characterizing ability of the trained vehicle set to perceive target objects of the vehicle sensor data (Kehl et al. FIG.6, different objects are classified in different clusters.).

Claim 16. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining that a target object is an unidentified object (Kehl et al. FIG.6, different objects are detected including classified as well as unknown ones.).

Claim 17. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining that the trained vehicle data set is unable to classify a target object (Kehl et al.: read as although the CNN may be trained to recognize an object, the object may appear in a pose for which the CNN is untrained. Failure to identify a known object captured in an unknown pose may prohibit the vehicle from identifying the object [0004]).

Claim 18. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining familiarity of a target object relative to the trained data set based on at least one of a number of target objects, classification of target objects (Kehl et al.: read as  to estimate a category and pose of the unknown object in the fourth region of interest 540. In this example, a proximity (ΔD) between the unknown object point 650 and the sign object cluster [0057]), size and shape of target object, object type, and object color.

Claim 19. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
wherein identifying the significant scenario includes determining at least one vehicle operation characteristic as an attribute relative to identification of a target object (Kehl et al.: read as a proximity (ΔD) between the unknown object point 650 and the sign object cluster 610 enables identification of the unknown object as a road construction warning sign [0057]) in at least one of a driver assistance system and autonomous driving system (Kehl et al.: read as autonomous vehicle vision system [0032]).

Claim 20. The method of claim 12, the combination of Fung et al. and Kehl et al. teaches,
further comprising scoring, by the control unit, the vector representation on an ability of the scene detection operation to perceive target object attributes of the vehicle sensor data using the trained vehicle data set, and wherein the significant scenario is identified by the control unit based on a score of the vector representation being below a predetermined threshold (Kehl et al.: read as the objects land in the manifold space for determine a threshold value that gives the best separation for all examples. For the pose, we identify the closest point to the manifold feature F from this category and assume the same pose for the unknown object, or find the closest N points and interpolate their poses to compute the pose for the unknown object [0050]).

Claim 21. The method of claim 1, the combination of Fung et al. and Kehl et al. teaches,
further comprising updating, by the control unit, a training of a run time algorithm in a subsequent release by updating a baseline data set (read as  to estimate a category and pose of the unknown object in the fourth region of interest 540. In this example, a proximity (ΔD) between the unknown object point 650 and the sign object cluster [0057]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fung et al. (US 2019/0012551 A1) and Kehl et al. (US 2019/0347515 A1) in view of Bielby et al. (US 2019/0197177 A1).

Claim 4. The vehicle control unit of claim 1, the combination of Fung et al. and Kehl et al. does not explicitly disclose,
wherein the cluster of the vector data model of the trained vehicle data set is generated by a k-means clustering algorithm.
However, in the related field of endeavor Bielby et al. disclose: the method may utilize the generated autonomous vehicle objects as a training data set for a clustering system (e.g., a k-means clustering algorithm or a neural network) [0051].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Fung et al. and Kehl et al. with the teaching of Bielby et al. in order to estimate a category of a detected object in an object pose unknown to an autonomous vehicle vision system [0006].

11. (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646